Citation Nr: 0530312	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left above the 
knee amputation.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected wedge resection of the right upper 
lobe of the lung.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1963.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The issues of entitlement to an initial rating in excess of 
10 percent for the service connected wedge resection of the 
right upper lobe of the lung and entitlement to TDIU benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left above the knee amputation resulted 
from arterial vascular insufficiency; arterial vascular 
insufficiency was not manifest in service or within the 
initial post service year, and arterial vascular 
insufficiency is not related to disease or injury during 
service.


CONCLUSION OF LAW

A left above the knee amputation resulting from arterial 
vascular insufficiency was not incurred in or aggravated in 
service, nor may a cardiovascular disease be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the August 1963 
separation physical examination are silent regarding 
complaints, findings, or diagnoses of arterial vascular 
insufficiency.

A February 1953 service medical note shows that a 
bunionectomy was performed.

A February 1963 treatment notes indicates that the veteran 
had a 15-year history of smoking cigarettes.

A November 1998 private medical note shows that the veteran 
complained of left leg cramping with exercise and the 
progressive worsening of symptoms in recent months.  A 
history of smoking was reported.  An arterial Doppler flow 
study revealed severe arterial insufficiency of the left leg.  

Peripheral vascular disease was noted on a May 1999 hospital 
report.  It was noted that the veteran smoked.  A July 1999 
medical note shows that a left above the knee amputation had 
been performed.

The veteran testified in July 2003 that she engaged in 
physical activity during service as she took bags of mail on 
and off ships that weighed as much as 50 pounds.

The veteran indicated in a July 2004 written statement that 
she smoked one pack of cigarettes every three days.

The veteran indicated in a December 2004 written statement 
that her leg problems began in service when she was loading 
and unloading mail on ships.  She continued to deliver mail 
after a bunionectomy was performed and she maintains that 
circulation problems developed in her left leg as a result of 
delivering mail in service.

On VA examination in April 2005, the physician noted that the 
veteran's claims folder had been reviewed.  It was noted that 
the veteran was a long-term smoker who developed left calf 
cramping in 1998.  The diagnosis was a left above the knee 
amputation secondary to severe arterial vascular 
insufficiency.  The most probable reason for arterial 
vascular insufficiency was the fact that the veteran was a 
long-term smoker.  It was therefore opined that it was less 
likely than not that the left leg amputation was related to 
service.  The physician noted that there were no complaints 
relative to vascular insufficiency in the service medical 
records.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and a cardiovascular disease 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran maintains that her left above the knee amputation 
due to arterial vascular insufficiency resulted from a 
bunionectomy that was performed in service due to injury 
suffered delivering mail.  The evidence does not support this 
claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records are silent regarding complaints, 
findings or diagnoses of arterial vascular insufficiency.  
The post service medical record shows that arterial vascular 
insufficiency was first diagnosed in 1998, 35 years after 
separation from service.  Thereafter, a left above the knee 
amputation was performed in July 1999 due to severe arterial 
vascular insufficiency.  After a review of all the lay and 
medical evidence of record, the Board finds that a 
preponderance of the evidence demonstrates that the veteran's 
arterial vascular insufficiency was not present during 
service, within the initial post service year, or for many 
years thereafter.  Moreover, arterial vascular insufficiency 
is unrelated to disease or injury during service. 

In support of this claim, the veteran has alleged and 
testified that she performed mail delivery service on and off 
ships in the early 1950s that lead to a bunionectomy and 
eventually to the development of arterial vascular 
insufficiency.  The service and post service medical evidence 
fails to substantiate this allegation.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the initial 1998 
onset of arterial vascular insufficiency and the veteran's 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Moreover, the resolution of this question is within the 
province of health care professionals as only a health care 
professional can provide a medical diagnosis or provide an 
opinion as to the relationship between a current disability 
and service.  See Espiritu at 494-95.  In this regard, the 
Board notes that statements and testimony from the veteran in 
this case are wholly unpersuasive as a lay person is not 
capable of rendering a medical nexus opinion.  Thus, the 
veteran's lay contention that the left above the knee 
amputation resulting from the inservice bunionectomy is 
without probative value.

On VA examination in April 2005, a VA physician accurately 
reviewed the veteran's entire medical history.  He noted that 
there was no evidence of arterial vascular insufficiency 
during service or for years thereafter.  It was also noted 
that the veteran had a long history of smoking.  There is no 
dispute as to this fact.  The service medical records include 
a February 1963 entry that indicates that the veteran already 
had a 15-year history of smoking.  She has recently indicated 
that she still had a pack every three days cigarette habit.  
Based upon this accurate review of the medical evidence, the 
VA physician opined that the most probable reason for 
arterial vascular insufficiency was the fact that the veteran 
was a long-term smoker and it was concluded that the left 
above the leg amputation was not related to service.  

As the VA examiner provided a reasoned opinion based on an 
accurate review of the record, the Board will accord 
significant weight to the April 2005 VA medical opinion.  
There is no medical evidence or opinion to the contrary.  
Accordingly, as the preponderance of the evidence is against 
the veteran's appeal, the claim of entitlement to service 
connection for a left above the knee amputation must be 
denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2001, October 2001, and 
January 2005 as well as a statement of the case in November 
2002 and supplemental statements of the case in January and 
July 2004 and June 2005, which notified the appellant of the 
type of evidence necessary to substantiate her claim.  The 
documents also informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence she is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to her 
claim.  In this regard, all available VA, post service 
military records, and private treatment records have been 
obtained.  The veteran's complete service medical records are 
of record.  The veteran appeared and presented testimony in 
support of her claim in July 2003.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided a 
VA examination in April 2005 to include a medical nexus 
opinion with regard to the instant claim.  The Board finds 
that the evidence currently of record is adequate to fully 
and fairly evaluate the veteran's appeal under 38 C.F.R. 
§ 3.159 without affording the veteran another VA examination.  
As another examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in August 2001 prior to the initial unfavorable AOJ 
decision in June 2002.


ORDER

Entitlement to service connection for a left above the knee 
amputation is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected pulmonary 
disability and TDIU benefits.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Here, the existing medical evidence is not 
adequate to rate the veteran's claim for a higher rating for 
pulmonary disability as not all of the diagnostic findings 
necessary under Diagnostic Code 6844 are of record.  Thus, 
the veteran should be afforded another VA examination.

In addition, with regard to the claim for TDIU benefits, the 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994) that a 
claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of her increased rating claim.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician with the necessary expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and a current pulmonary 
function test should be obtained.  The 
report of examination must indicate 
whether FEV-1 is 56 to 70 percent of 
predicted, 40 to 55 percent of predicted, 
or less than 40 percent of predicted 
value, or; FEV-1/FVC is 56 to 70 percent 
predicted, 40 to 55 percent of predicted, 
or less than 40 percent, or; DLCO (SB) is 
56 to 65 percent of predicted, 40 to 55 
percent predicted, or less than 40 
percent of predicted value, or; whether 
maximum oxygen consumption is of 15 to 20 
ml/kg/min (with cardiovascular limit), 
or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), 
or; whether there is evidence of cor 
pulmonale (right heart failure), or; 
evidence of right ventricular 
hypertrophy, or; evidence of pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; whether there is 
evidence of episode(s) of acute 
respiratory failure, or; whether the 
veteran requires outpatient oxygen 
therapy.  Each of the above criteria must 
be addressed by the physician.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
her representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


